Citation Nr: 1818357	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-57 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1960 to June 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The Veteran has bilateral hearing loss and the evidence is at least in equipoise as to whether it was caused by in-service noise exposure.

2.   The Veteran has tinnitus and the evidence demonstrates that it manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus is fully favorable, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

II.   Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus (as organic diseases of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Turning to the evidence of record, the Veteran's DD Form 214 shows the time of his active duty service and that his occupational specialty was heavy weapons infantryman.  His service treatment records were silent as to any hearing impairment or tinnitus.  Prior to his separation from the Army, the Veteran completed a medical history and he was given a medical examination.  On the medical history, the Veteran said that he had no ear trouble.  The examiner saw no problems with the Veteran's ears.  

Audiological evaluation completed on separation in April 1963 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
n/a
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
n/a
15 (20)

[The figures in parentheses in the above chart represent ISO (ANSI) units, and are provided for data comparison purposes.]

A private physician treated the Veteran for hearing loss in December 1998.  The physician diagnosed sensorineural hearing loss and prescribed the use of hearing aids.  The physician reported that the Veteran had underwent several hearing tests but the most recent one was more than one year old and was unavailable to the physician at the time of his report.  It is unclear whether any tests were performed at this time, and the record does not include audiometer or speech recognition test results from this time.

The Veteran was again treated by a private physician in September 2012.  The physician noted that his hearing loss was moderate and becoming more severe, and said that it may be related to exposure to loud environments.  The physician noted tinnitus, which the Veteran said had begun approximately 40 years earlier.  The physician diagnosed sensorineural hearing loss and tinnitus.

In November 2012, the Veteran provided a written statement to VA, indicating that he incurred his hearing damage while firing 106 mm recoilless rifles.  The Veteran said that he was not issued hearing protection, and that he and his arms loader would be completely deaf for days after firing the weapon.  The Veteran said that later he was trained with the 81 mm mortar, which he said also produced a great deal of noise.  He said that he began to visit hearing specialists shortly after leaving the Army, and he said that although he now uses hearing aids, they do not affect his tinnitus.

The Veteran underwent a VA audiological examination in March 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
45
80
70
LEFT
10
40
60
75
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner found that it was less likely than not that the Veteran's hearing impairment and tinnitus were related to his military service.  The examiner explained that audiometry taken at separation had a flat configuration and that if the Veteran had experienced acoustic trauma in service, the thresholds in the high frequencies on separation would have been significantly worse than those in the low to mid frequencies.  The examiner also cited an Institute of Medicine study concluding that there is no scientific basis for delayed onset hearing loss.

The Veteran had a private hearing examination in September 2013.  The Veteran complained of difficulty discriminating voices, hearing loss, and tinnitus.  The audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
40
75
70
LEFT
15
40
65
75
80

The Veteran reported that his hearing loss was worsened by loud noise exposure, work environment, and the military.  The audiologist noted that the Veteran's hearing and tinnitus had become more severe since his treatment in September 2012, and she diagnosed sensorineural hearing loss.


The Veteran was again treated by a private audiologist for his hearing in November 2016.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
80
80
LEFT
20
45
70
85
90

The audiologist concluded that the Veteran's hearing loss was most likely caused by military noise exposure because he was exposed to excessive noise without hearing protection while in the military and he had no other history of hazardous noise exposure.

At a Board video conference hearing in February 2018, the Veteran testified that he initially trained with small arms in the Army, but later trained with the 106 mm recoilless rifle.  The Veteran said that this rifle produced "devastating" noise and that no ear protection was issued.  He testified that firing the recoilless rifle in the field would deafen him for three days.  The Veteran also testified that he was exposed to hazardous noise in firing 81 mm mortars and that the changes of air pressure while parachuting may have also affected his hearing.  He said that he noticed ringing in his ears very early.  The Veteran's wife testified that the Veteran reported to her that he had continuous tinnitus after leaving the Army and that he began to see doctors about his hearing ten years after leaving the Army.  She said that newer models of hearing aids are of higher quality and they have been helpful to the Veteran.

In February 2018, the Veteran's representative submitted an article into evidence, Sharon G. Kujawa & M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss, 29 J. Neurosci. 45, 14077-85 (2009).  This study notes that post-exposure recovery of threshold sensitivity has been assumed to indicate no persistent or delayed consequences for auditory functioning, and that the lack of delayed threshold shifts after noise has been taken as evidence that delayed effects of noise do not occur.  The study, however, finds that acoustic overexposures causing moderate, but completely reversible, threshold elevation have progressive consequences that are considerably more widespread than are revealed by conventional threshold testing.  The study notes that this primary neurodegeneration should add to difficulties hearing in noise environments and could contribute to tinnitus.  The study indicates that tinnitus is a classic residual of sound exposure that can occur with or without threshold elevation.  The authors conclude that the reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.

A.   Service Connection for Bilateral Hearing Loss

As noted above, the first element of direct service connection is a diagnosis of a present disability.   The record shows three puretone threshold tests of the Veteran's hearing, in March 2013, September 2013, and November 2016, each showing hearing impairment that qualifies as a disability under 38 C.F.R. § 3.385.  The first element of service connection for bilateral hearing loss has been met.  Shedden, 381 F.3d at 1166-67.

The Veteran's military occupational specialty (MOS) was heavy weapons infantryman.  VA's Duty MOS Noise Exposure Listing reflects that the infantryman MOS leads to a high probability of noise exposure.  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service, constituting an in-service injury or event and satisfying the second element of direct service connection.  Shedden, 381 F.3d at 1166-67.

The Board must now consider the third element of direct service connection, a causal relationship between the present disability and the in-service injury or event.  The VA examiner of March 2013 found that it was less likely than not that the Veteran's hearing loss was due to military service.  The examiner based her conclusion on her examination of the Veteran and his claims file, the absence of complaints or treatment or diagnosis of hearing loss in the Veteran's service treatment records, and the configuration of puretone threshold results shown on separation examination.  The examiner also cited a 2006 Institute of Medicine study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which found no scientific basis for a delayed onset of hearing loss.  The Board accords the March 2013 VA examination substantial probative value, as it was based on a full review of the Veteran's claims file and accompanied by adequate rationale.

In November 2016, a private audiologist reached the opposite conclusion as to the cause of the hearing impairment.  The audiologist opined that the Veteran's hearing loss was most likely caused by military noise exposure because he was exposed to excessive noise without hearing protection while in the military and he had no other history of hazardous noise exposure.  The Board finds that this opinion also holds substantial probative value as well, as it is accompanied by adequate rationale and also reflects consideration of the Veteran's in-service and post-service noise exposure.  Additionally, it is consistent with the journal article submitted by the Veteran's representative.  Sharon G. Kujawa & M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss, 29 J. Neurosci. 45, 14077-85 (2009).  

The Board has also considered the testimony of the Veteran and his wife; as laypersons, they are competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  They have provided competent and credible testimony that the Veteran's hearing loss began shortly after he left the service.  

The evidence is at least in equipoise and the benefit of the doubt applies.  Accordingly, the Board concludes that the Veteran's bilateral hearing loss was caused by his in-service noise exposure, and service connection is warranted.  See 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.   Service Connection for Tinnitus

The Veteran also claims he has tinnitus which is related to his military service.  For VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In his February 2018 testimony, the Veteran said that he suffers from tinnitus.  The Veteran is competent to state that he has tinnitus, and the Board finds his statement to be credible.  Therefore, there is evidence of a current disability.  Shedden, 381 F.3d at 1166-67.

The Board determined above that the Veteran was exposed to hazardous noise during his service, satisfying the second element of direct service connection.  Shedden, 381 F.3d at 1166-67.  Therefore, the question for the Board is whether the Veteran's tinnitus was caused by his in-service noise exposure.

Turning to the third element of direct service connection, the Board acknowledges the March 2013 VA examiner's opinion that the Veteran's tinnitus was less likely than not caused by military noise exposure because there was no complaint or treatment for tinnitus in the Veteran's service records.  The Board places little weight of probative value on the opinion as it concerns tinnitus because that conclusion is based solely on the lack of evidence in the Veteran's treatment records.

At the February 2018 hearing, the Veteran testified that his tinnitus began "early on," and his wife testified regarding her observations of him experiencing tinnitus continuously since he left the Army.  As laypersons, the Veteran and his wife are competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Based on their testimony, the Board finds that the Veteran's tinnitus manifested to a degree of 10 percent or more within one year from the date of separation from service.  

As tinnitus is an organic disease of the nervous system within the definition of chronic disease under 38 C.F.R. § 3.309(a), and is shown to have manifested to a compensable degree within one year from the date of separation from service, it is presumed that the Veteran's tinnitus was incurred in or aggravated by service.  38 C.F.R. § 3.307(a).

Accordingly, based on the analysis above, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


